DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 9, 12, 13, 17, 18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2014/006281, hereinafter Rigaud.
Regarding claim 1, Rigaud teaches a container for transport of biological samples, food or beverages, or other perishable materials under controlled temperature (paragraph [0002]), comprising: a housing compartment (items 3b and 3c) for goods, said housing compartment (items 3b and 3c) being delimited by one or more side walls (item 2) and having an opening (figure 1); and at least one intermediate wall (item 4b) provided inside said housing compartment (figure 2) and is-adapted to divide said housing compartment (items 3b and 3c) into at least two sections (items 3b and 3c), wherein: said intermediate wall (item 4b) has at least one vent pipe element (item 3a) comprising an upper opening (item 10) connected to a lower opening (item 21) through a duct (item 3a), such that the lower opening (item 21) communicates with a first section (item 3b) of the housing compartment and the upper opening (item 10) communicates with a second section (item 3c) of the housing compartment, and said vent pipe element (items 3a) comprises a fan (item 9) adapted to create a forced-air flow from the upper opening (item 10) to the lower opening (item 21) and vice versa, so that said forced-air flow provides constant temperatures for the samples goods during transport (paragraph [0025]).
Regarding claim 2, Rigaud teaches further comprising at least one heat-absorbing device (item 19) which is placed in any section of the housing compartment (paragraph [0023]).
Regarding claim 3, Rigaud teaches wherein said intermediate wall (item 4b) has at least a first and a second vent pipe elements (items 10 and 21), and wherein the upper opening (item 10) of the first vent pipe element communicates with the second section (figures 1 and 2), and the lower opening (item 21) of the second vent pipe element communicates with the second section (figures 1 and 2).
Regarding claim 4, Rigaud teaches further comprising an actuation and adjustment unit (item 7) to actuate and adjust said fan (paragraph [0020]), said actuation and adjustment unit communicating with a temperature sensing unit (paragraph [0020]).
Regarding claim 5, Rigaud teaches wherein said temperature sensing unit (item 11) comprises means for sensing air temperature at the upper opening (item 10) (figures 1-3).
Regarding claim 9, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by Rigaud 
Regarding claim 12, Rigaud teaches further comprising a power storage and generation unit (paragraphs [0020]-[0021]).
Regarding claim 13, Rigaud teaches further comprising means for connection and interface with a power generation network (paragraphs [0020]-[0021]).
Regarding claim 17, Rigaud teaches further comprising mechanical means for opening/closing the housing compartment (paragraph [0018]).
Regarding claim 18, Rigaud teaches further comprising at least one control unit (item 5), for detecting any tamper attempt on the container (intended use MPEP § 2114 (II)).
Regarding claim 20, Rigaud teaches a partition wall (item 4b) adapted to be inserted in a housing compartments (figure 1) of a container to divide the housing compartment (items 3b and 3c) into at least two sections (items 3b and 3c), wherein said partition wall comprises at least one vent pipe element (item 3a) comprising an upper opening (item 10) connected to a lower opening (item 21) through a duct (item 3a), such that the lower opening (item 21) communicates with a first section (item 3b) of the housing compartment and the upper opening (item 10) communicates with a second section (item 3c) of the housing compartment, and wherein said vent pipe element (item 3a) comprises a fan (item 9) adapted to create a forced-air flow from the upper opening (item 10) to the lower opening (item 21) and vice versa, so that said forced-air flow provides constant temperatures for goods during transport in the container (paragraph [0025]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6, 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rigaud in view of United States Application Publication No. 2013/0194080, hereinafter Bowden.
Regarding claim 6, Rigaud teaches further comprising a cover, which is adapted to close said opening (paragraph [0018]).
Rigaud fails to each said cover having a control and management unit, said control and management unit communicating with the said actuation and adjustment unit.
Bowden teaches a smart lid which includes RFID readers and transmitter (Bowden, paragraph [0037]) so that the samples can be identified without having to remove, visually inspect or handle the specimens (Bowden, abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added an RFID reader and transmitter to the cover of Rigaud because it would allow for the samples to be identified without having to remove, visually inspect or handle the specimens (Bowden, abstract).

Regarding claim 16, Rigaud teaches all limitations of claim 1; however, Rigaud fails to teach at least one interface for communication with one or more remote units, such that the remote units may set the operating conditions of said container.
Bowden teaches a smart lid which includes RFID readers and transmitter (Bowden, paragraph [0037]) so that the samples can be identified without having to remove, visually inspect or handle the specimens (Bowden, abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added an RFID reader and transmitter to the cover of Rigaud because it would allow for the samples to be identified without having to remove, visually inspect or handle the specimens and to transmit the identified information (Bowden, abstract).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rigaud and Bowden as applied to claim 6 above, and further in view of United States Application Publication No. 2006/0191282, hereinafter Sekiya.
Regarding claim 8, Rigaud and Bowden teach all limitations of claim 6; however, Rigaud and Bowden fail to teach temperature sensing means for sensing the temperature in said housing compartment.
Sekiya teaches an isothermal transportation container which has a temperature sensor in the back surface of the lid and a display to display the temperature detected (Sekiya, paragraph [0010]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a temperature sensor in the cover of Rigaud because it would allow for the display of the measured temperature in the device (Sekiya, paragraph [0010]).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rigaud in view of United States Patent No. 8,740,010, hereinafter Page.

Rigaud fails to teach said system comprising authentication means using codes contained in smart cards or other user recognized signals.
Page teaches a cooler which has a lid and integral padlock system so that a padlock can be applied thereby preventing unauthorized persons from getting into the device (Page, abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added an integral padlock system which utilizes recognized signals because it would prevent unauthorized persons from getting into the device (Page, abstract).

Claims 11, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rigaud in view of United States Application Publication No. 2006/0208881, hereinafter Suzuki and United States Application Publication No. 2014/0027333, hereinafter Pawlowski.
Regarding claim 11, Rigaud teaches further comprising a sensor which is adapted to record transport conditions including temperature (item 11).
Rigaud fails to teach sensors which measure sample movement and geographic position.
Suzuki teaches a transposition device which has a GPS receiver so that the conditions and present position of the instruments can be determined (Suzuki, paragraph [0040]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a GPS receiver so that the sample movement and geographic position can be determined (Suzuki, paragraph [0040]).
Rigaud and Suzuki fail to teach sensors which measure moisture and light.
Pawlowski teaches a holding structure which has moisture sensor with or without memory so that the humidity in the device can be determined (Pawlowski, paragraph [0065]) and a UV sensor with or without memory so that the UV radiation entering the transport and packaging container can be determined (Pawlowski, paragraph [0068]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a moisture sensor and a UV sensor because it would allow for the 
Regarding claim 14, modified Rigaud teaches further comprising at least one storage unit, for storing the data detected by said plurality of sensors (see supra).
Regarding claim 15, modified Rigaud teaches further comprising means for realtime transmission/reception of data detected by said plurality of sensors to/from at least one remote unit (see supra).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rigaud, Suzuki and Pawlowski as applied to claim 11 above, and further in view of Sekiya.
Regarding claim 19, modified Rigaud teaches further comprising a supervision unit for detecting an achievement of threshold values by parameters detected by said plurality of sensors (see supra).
Rigaud, Suzuki and Pawlowski fails to teach said supervision unit comprising a unit for generating alarm signals and a unit for sending said alarm signals to one or more user units.
Sekiya teaches giving an alarm when the temperature in the container deviates from the predetermined range (Sekiya, paragraph [0015]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the supervision unit give an alarm because it would alert the use when the device deviates from the predetermined range (Sekiya, paragraph [0015]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D KRCHA whose telephone number is (571)270-0386. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D KRCHA/             Primary Examiner, Art Unit 1796